In a proceeding pursuant to CPLR article 78 to, inter alia, compel the New York City Department of Probation to redact from its investigation report references to the petitioner’s prior arrests which were terminated in his favor, the appeal is from a judgment of the Supreme Court, Kings County (I. Aronin, J.), dated September 15, 1986, which granted the petition to the extent of ordering it to redact from its investigation report the notations regarding the dates of arrest, docket numbers, and dispositions of the petitioner’s favorably terminated cases.
Ordered that the judgment is affirmed, with costs.
The court correctly directed the New York City Department of Probation to redact from its investigation report all references to those cases which have been terminated in petitioner’s favor and thus sealed under Family Court Act § 375.1 (1), as that section specifically mandates that all such sealed records "not [be] made available to any person or public or private agency”. The intent of the sealing provision, "which is *632to protect the rights of the individual from the adverse consequences of allegations that do not result in a conviction” (Matter of David H., 124 Misc 2d 190, 192) would be vitiated if the Department of Probation were permitted to refer to its official records pertaining to such prior sealed cases in a subsequent investigation and report. Thompson, J. P., Bracken, Niehoff and Harwood, JJ., concur.